COURT OF APPEALS OF VIRGINIA
UNPUBLISHED


              Present: Judges Frank, Huff and Senior Judge Haley


              ANDRES VASQUEZ
                                                                                    MEMORANDUM OPINION*
              v.      Record No. 2284-12-4                                              PER CURIAM
                                                                                        JULY 2, 2013
              RANDSTAD NORTH AMERICA AND
               INDEMNITY INSURANCE COMPANY
               OF NORTH AMERICA


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                                (Andres Vasquez, pro se, on briefs).

                                (Benjamin J. Trichilo; Laura Golden Liff; Angela G. Campbell;
                                McCandlish & Lillard, P.C., on brief), for appellees.


                      Andres Vasquez (claimant) appeals a decision of the Workers’ Compensation

              Commission affirming a deputy commissioner’s ruling terminating his temporary total disability

              benefits and denying his requests for a change in treating physicians and an assignment of a

              Spanish-speaking adjuster. On appeal, claimant includes thirteen assignments of error

              challenging the commission’s decision.

                      Claimant filed his opening brief with this Court on April 18, 2013. Upon receiving

              claimant’s opening brief, this Court instructed claimant that his brief failed to comply with

              Rules 5A:4(d), 5A:20(c), 5A:20(d), 5A:20(e), 5A:20(h), and 5A:24(a), and instructed him to

              submit a replacement opening brief. Upon receiving an extension of time to file a replacement

              opening brief, claimant filed a replacement opening brief on May 13, 2013. The replacement did

              not correct all of the deficiencies in the original brief.


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Rule 5A:20(c) requires “a clear and exact reference to the page(s) of the transcript,

written statement, record, or appendix where each assignment of error was preserved in the trial

court.” Rule 5A:20(d) requires a “clear and concise statement of the facts that relate to the

assignments of error, with references to the pages of the transcript, written statement, record, or

appendix.” Rule 5A:20(e) requires that the brief include the “standard of review and the

argument (including principles of law and authorities) relating to each assignment of error.”

       In his replacement opening brief, claimant presents a narrative of the evidence viewed in

the light most favorable to his contentions and cites no authority or precedent supporting the

issues he raises on appeal. “Under our standard of review, [however,] when we consider an

appeal from the commission’s decision, we must view the evidence in the light most favorable to

the party who prevailed before the commission.” K&K Repairs & Constr. v. Endicott, 47

Va. App. 1, 6, 622 S.E.2d 227, 229 (2005). Furthermore, Rule 5A:20(e) requires that an

appellant’s opening brief to this Court contain “[t]he principles of law, the argument, and the

authorities relating to each question presented.” Mere unsupported assertions of error “do not

merit appellate consideration.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239

(1992). Simply put, claimant’s brief does not comply with Rule 5A:20(e); it fails to include

sufficient principles of law or any citation to legal authorities in support of the issues.

Claimant’s brief also fails to reference the pages of the transcript, written statement, record, or

appendix where each assignment of error was preserved. See Rule 5A:20(c).

       Claimant has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). This Court “will not search the

record for errors in order to interpret the appellant’s contention and correct deficiencies in a

brief.” Buchanan, 14 Va. App. at 56, 415 S.E.2d at 239. Nor is it this Court’s “function to comb




                                                  -2-
through the record . . . in order to ferret-out for ourselves the validity of [appellant’s] claims.”

Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988) (en banc).

          A pro se litigant appearing “is no less bound by the rules of procedure and substantive

law than a defendant represented by counsel.” Townes v. Commonwealth, 234 Va. 307, 319,

362 S.E.2d 650, 657 (1987); see also Francis v. Francis, 30 Va. App. 584, 591, 518 S.E.2d 842,

846 (1999) (“Even pro se litigants must comply with the rules of court.”).

          We find that appellant’s failure to comply with Rule 5A:20 is significant, so we will not

consider his arguments. See Jay v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317

(2008).

          Accordingly, we summarily affirm without comment on the merits of the errors assigned

on appeal.1 Rule 5A:27.

                                                                                             Affirmed.




          1
              We deny appellees’ motion to dismiss the appeal.
                                                  -3-